DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over ETO et al. (US20120040132), and further in view of Eto et al. (US20120037596).
As to claim 7.    ETO et al. (US20120040132) discloses a member for a semiconductor manufacturing device (see e.g. protective film 50 of shower head 41 (the gas supply member) in Par. 35, that in the field of semiconductor manufacturing apparatus in Par. 2. Furthermore, for a semiconductor manufacturing device is intended use that does not bring structure limitation to the claimed member per MPEP2111), comprising:

a first layer formed on the alumite base material and including an yttrium compound (see e.g. plasma protective film 53 in Fig 2B or Fig 35A corresponds to the first layer, wherein the protective film 53 can be made of yttria film in Par. 38. the films 511 and 513 being in contact with the plasma protective film 53 is provided with the alumite film 513a in Par. 41. Thus even if the Fig 2B does not show, it is expected that the side of the groove are all covered by alumite film because the alumite film 513a is formed in an area where the Al films 511 and 513 are exposed in Par. 50 and the alumite film 58 is provided on the surface thereof with a concave-convex structure in Par. 54. As can also be seen in Fig 35B wherein A base film of the plasma protective film or yttria film 53 is on the whole surface of alumite base film 57 provided on the surface thereof with a concave-convex structure by the irregular holes, so that the adhesion property of the plasma protective film 53 formed on the base film is improved by an anchor effect in Par. 87),
ETO et al. discloses the first layer including a first region (see annotated Fig 2B berlow, use Fig 2B as one example), and
ETO et al. discloses a second region provided in the concavity and located between the first region and the alumite base material (see annotated Fig 2B below),
the concavity including a first portion provided with the first region and a second portion provided with the second region(see annotated Fig 2B), and


    PNG
    media_image1.png
    386
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    599
    media_image2.png
    Greyscale

a boundary of the first layer in the concavity and the alumite base material being curved in the cross section (see e.g. curved in both Fig 2B, and Fig 35B).
Regarding the claim limitation of curved in “upward convex” direction, The instant application discloses as described with respect to FIG. 14 to FIG. 19, the boundary of the first layer 20 in the concavity 10a and the alumite base material 10 can be curved by using the aerosol deposition method.  For example, the fine particle included in the aerosol collides with the alumite base material 10, and thus a corner of the concavity (crack) of the anode oxide coating deforms, and the boundary of the first layer 20 in the concavity 10a and the alumite base material 10 is curved in Par. 169
ETO discloses the plasma protective film 53, and alumina film can be formed by aerosol deposition method in Par. 51. Although ETO does not explicitly discloses the word of upward convex, however accordingly to the instant application, ETO disclose the same boundary materials formed by the same method as the instant application as discussed above, it is expected that the boundary shape of ETO will also be similar as the boundary shape of the instant application which is upward convex that is similar in Fig 2A. 

    PNG
    media_image3.png
    461
    622
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    445
    540
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    318
    253
    media_image5.png
    Greyscale

ETO disclose all surfaces constituting the exhaust port 422 are formed by curved surfaces.  However, the embodiment is not limited thereto.  For example, preferably, a curved surface may be formed near (an area corresponding to the corner section 44 of FIG. 6) at least a connection part of the surfaces constituting the exhaust port 422 and the surface 41A of the downstream side of the shower head 41.  In addition, when gas exhausted from the exhaust port 422 generates a plasma phase, the surface 41A of the downstream side of the shower head 41 is a surface constituting the shower head 41 facing an area where plasma is generated.  Furthermore, preferably, the curvature radius of the curved surface forming the exhaust port 422 of the shower head 41 illustrated in FIG. 7 is about 100 .mu.m to about 500 .mu.m(see e.g. Par. 39). Moreover, since the formation surface of the exhaust port 422 of the shower head 41 serving as a 
Both ETO and ETO (US20120037596) are analogous in the field of semiconductor device for plasma generation, it would have been obvious for a person with ordinary skills in the art to modify the boundary of the first layer in the concavity and the alumite base material of ETO to be upward convex curved in the cross section with a radius curvature of about 100 .mu.m to about 500 .mu.m as taught by ETO in order to reduce stress concentrating on the boundary corner section and avoid crack formation at the boundary as suggested by Par. 39 of ETO (US20120037596). 
As to claim 8.    ETO et al. discloses the member for the semiconductor manufacturing device according to claim 7, wherein
the second portion has a bottom surface along a plane perpendicular to the stacking direction(see e.g. Fig 2B), and
a ratio of an opening width of the first portion to a width of the bottom surface is not less than 1.1 times in the cross section(see e.g. see Fig 2B or Fig 35B, the width of the bottom surface of the second portion is almost zero. Thus the ration of the opening width of the first portion to a width of the bottom surface is not slightly bigger than 1.1 times as what the applicant claiming, but a lot bigger than 1 as shown in Fig 2B).
As to claim 9.    ETO et al. discloses the member for the semiconductor manufacturing device according to claim 7, wherein
the first layer has a surface opposite to a surface contacting the alumite base material(see e.g. see upper surface of 53 in Fig 2B), and
a width of the concavity in the cross section becomes narrower as going away from the surface opposite to the surface contacting the alumite base material(see e.g. annotated Fig 2B, Fig 35B).
As to claim 10.   ETO et al. discloses the member for the semiconductor    manufacturing device according to claim 7, wherein
an opening of the concavity has a first end portion and a second end portion separated each other in the cross section,
the second portion has a bottom surface along a plane perpendicular to the stacking direction(see e.g. Fig 2B), and
an angle made by a straight line connecting the first end portion and the second end portion and a straight line connecting the first end portion and the bottom surface in the shortest length in the cross section is not less than 10° and not more than 89° (see e.g. ETO et al. discloses preferably, each adhesion property improvement groove 52 has a depth of 10 .mu.m to 20 .mu.m and a width of 10 .mu.m to 20 .mu.m in Par. 39. Based on the drawing below, if depth is 10 .mu.m, width is 20 .mu.m, then half of the width is 10 .mu.m. Thus the angle is 45° and lies within the claimed range of not less than 10° and not more than 89°). 

    PNG
    media_image6.png
    313
    691
    media_image6.png
    Greyscale

As to claim 13.    ETO in view of ETO (US20120037596) disclose the member for the   semiconductor manufacturing device according to claim 7, wherein
a curvature radius of a boundary of the first layer in the concavity and the alumite base material is not less than 0.4 micrometers (see discussion of claim 7, in particular, radius curvature of about 100 .mu.m to about 500 .mu.m as taught by ETO in order to reduce stress concentrating on the boundary corner section and avoid crack formation at the boundary as suggested by Par. 39 of ETO (US20120037596).


Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Objection is withdrawn due to applicant’s amendment. 
Applicant argues Eto reference or the other cited references does not teach the amended claim 7 that “a boundary of the first layer in the concavity and the alumite base material being curved upward convex in the cross section”. 

This deficiency of Eto relative to the claimed invention is not overcome by the secondary references, which have nothing to do with members for semiconductor manufacturing devices. Takahashi pertains to non-analogous art of droplet jetting head for an inkjet printer wherein a substrate is subjected to an oxygen plasma treatment to improve the substrate surface’s wetting property so that a curable adhesive may better bond to the surface, while Saito pertains to non-analogous art of adhesive patches for being applied to a person’s skin or the like in which a backing or separator of the patch is divided into multiple pieces along an approximately wavy parting line and a dashed line-like cut line between the vertices of the parting line.
Examiner respectfully disagrees: 
ETO et al. discloses a boundary of the first layer in the concavity and the alumite base material being curved in the cross section (see e.g. curved in both Fig 2B, and Fig 35B).
Regarding the claim limitation of curved in “upward convex” direction, The instant application discloses as described with respect to FIG. 14 to FIG. 19, the boundary of the first layer 20 in the concavity 10a and the alumite base material 10 can be curved by using the aerosol deposition method.  For example, the fine particle included in the 
ETO discloses the plasma protective film 53, and alumina film can be formed by aerosol deposition method in Par. 51. Although ETO does not explicitly discloses the word of upward convex, however accordingly to the instant application, ETO disclose the same boundary materials formed by the same method as the instant application as discussed above, it is expected that the boundary shape of ETO will also be similar as the boundary shape of the instant application which is upward convex that is similar in Fig 2A. 

    PNG
    media_image3.png
    461
    622
    media_image3.png
    Greyscale

Furthermore, ETO (US20120037596) is also cited to explicitly teaches the boundary surface between alumina (see e.g. 41 as base materials in Par. 39) and protective film(see e.g. 50 made of yttria film in Par. 41) is upward convex curved (see e.g. curvature radius in Par. 39), by using aerosol deposition method(see e.g. aerosol deposition method in Par. 48). 

    PNG
    media_image4.png
    445
    540
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    318
    253
    media_image5.png
    Greyscale

ETO disclose all surfaces constituting the exhaust port 422 are formed by curved surfaces.  However, the embodiment is not limited thereto.  For example, preferably, a curved surface may be formed near (an area corresponding to the corner section 44 of FIG. 6) at least a connection part of the surfaces constituting the exhaust port 422 and the surface 41A of the downstream side of the shower head 41.  In addition, when gas exhausted from the exhaust port 422 generates a plasma phase, the surface 41A of the downstream side of the shower head 41 is a surface constituting the shower head 41 facing an area where plasma is generated.  Furthermore, preferably, the curvature radius of the curved surface forming the exhaust port 422 of the shower head 41 illustrated in FIG. 7 is about 100 .mu.m to about 500 .mu.m(see e.g. Par. 39). Moreover, since the formation surface of the exhaust port 422 of the shower head 41 serving as a base is a curved surface, the protective film 50 is configured to have a curved surface shape according to the formation surface thereof(see e.g. Par. 40). ETO discloses since the exhaust port 422 of the shower head 41 serving as the base is formed with the curved surface and the protective film 50 is formed on the curved surface, stress concentrating on the corner section 44 is further reduced as compared with the second 
Both ETO and ETO (US20120037596) are analogous in the field of semiconductor device for plasma generation, it would have been obvious for a person with ordinary skills in the art to modify the boundary of the first layer in the concavity and the alumite base material of ETO to be upward convex curved in the cross section with a radius curvature of about 100 .mu.m to about 500 .mu.m as taught by ETO in order to reduce stress concentrating on the boundary corner section and avoid crack formation at the boundary as suggested by Par. 39 of ETO (US20120037596). 

All applicant’s arguments regarding reference Takahasi and Saito are moot since ETO (US20120037596) reference is cited instead to teach amended claim limitation of claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishimizu et al. (US20080276865). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TONG GUO/Examiner, Art Unit 1783                                                                                                                                                                                                        

/SAMIR SHAH/Primary Examiner, Art Unit 1787